June 30, 1921. The opinion of the Court was delivered by
This is an appeal from a decree of County Court, Judge Whaley, on the following statement:
"This action was commenced in the Richland County Court on the 4th day of August, 1920, by J.W. Bailey, the appellant herein, against Free and Accepted Masons of South Carolina, for the specific performance of a contract to make a lease, which contract was entered into by the appellant and respondent, by letters set forth herein. Respondent, Free and Accepted Masons of South Carolina, by its answer, denied making the contract.
"The cause was referred to the master of the Court, to hear and determine all the issues of law and fact, and report the same to the Court. The master found against the appellant. Exceptions were duly taken by the appellant from the findings and rulings of the master, which exceptions are hereinafter set out.
"The exceptions were heard by his Honor, Judge Whaley, who by his decree, dated November 12, 1920, overruled appellant's exceptions, sustained the master's findings, and went further and found that there was no contract at all between the parties."
The exceptions, four in number, impute error and ask reversal. All of the exceptions are overruled. *Page 272 
The contract relied on and for which specific performance is sought is indefinite as to everything, except as to the amount to be paid per month; indefinite as to when it was to commence. There was not a meeting of minds on this. It is silent as to the length of the lease, and one trustee could not make such a contract unless the other trustees approved or confirmed it. There is no evidence in the case that this was done, and the facts all show that his Honor's decree is correct.
Affirmed.